Citation Nr: 0933424	
Decision Date: 09/04/09    Archive Date: 09/14/09

DOCKET NO.  04-16 597A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to service connection for trigeminal neuralgia.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A.G. Alderman, Associate Counsel


INTRODUCTION

The Veteran had active service from January 1972 to December 
1974 and National Guard service from November 1985 to July 
1992.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a July 2003 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Chicago, 
Illinois.

The Veteran appeared for a hearing before the undersigned 
Veterans' Law Judge (VLJ) in July 2005.  A transcript of the 
hearing has been associated with the claim file.

This matter was remanded in December 2006 for additional 
development and is now before the Board for final 
adjudication.


FINDING OF FACT

The trigeminal neuralgia was not caused by and is not 
associated with an incident or injury incurred in active 
service or while serving with the National Guard.


CONCLUSION OF LAW

The criteria for service connection for trigeminal neuralgia 
have not been met.  38 U.S.C.A. §§ 1110, 1131 (West Supp. 
2008); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for a disability resulting 
from a disease or injury incurred in or aggravated by 
service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 
C.F.R. § 3.303(a) (2009).  In general, service connection 
requires (1) medical evidence of a current disability; (2) 
medical, or in certain circumstances, lay evidence of in- 
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in- 
service disease or injury and the current disability.  See 
Hickson v. West, 12 Vet. App. 247, 253 (1999).

Active military, naval, or air service includes any period of 
active duty for training (ACDUTRA) during which the 
individual concerned was disabled from a disease or injury 
incurred in the line of duty. See 38 U.S.C.A. § 101(21), (24) 
(West 2002); 38 C.F.R. § 3.6(a) (2008). Active military, 
naval, or air service also includes any period of inactive 
duty training (INACDUTRA) during which the individual 
concerned was disabled from an injury incurred in the line of 
duty. Id. 

Accordingly, service connection may be granted for disability 
resulting from disease or injury incurred in, or aggravated, 
while performing ACDUTRA or from injury incurred or 
aggravated while performing INACDUTRA. See 38 U.S.C.A. §§ 
101(24), 106, 1110 (West 2002).

National Guard service generally includes periods of ACDUTRA 
and/or INACDUTRA.  Basically, this refers to the two weeks of 
annual training that each National Guardsman must perform 
each year or in some cases, an initial period of training.

ACDUTRA includes full-time duty with the Army National Guard 
of any State under sections 316, 502, 503, 504, or 505 of 
title 32, or the prior corresponding provisions of law.  See 
38 U.S.C.A. § 101(22)(C); 38 C.F.R. § 3.6(c) (2009).  
INACDUTRA includes service with the Army National Guard of 
any State (other than full-time duty) under section 316, 502, 
503, 504, or 505 of title 32, or the prior corresponding 
provisions of law.

Presumptive periods do not apply to ACDUTRA or INACDUTRA.  
See Biggins v. Derwinski, 1 Vet. App. 474, 477-78 (1991).  
Therefore, consideration of 38 U.S.C.A. §§ 1111 and 1131 
(presumption of soundness), 3.306 (presumption of aggravation 
of a chronic pre-existing disease), and 38 C.F.R. §§ 3.307 
and 3.309 (presumption of service incurrence for certain 
disease) for the periods of ACDUTRA or INACDUTRA is not 
appropriate.

Service treatment records (STRs) dated November 1974 show 
that the Veteran complained of headaches, noted as cephalgia 
of the left occipital area, mastoid area, with no associated 
symptoms.  It was noted that "neuro" was intact and it 
appears that the condition was attributed to a virus.  

The entrance examination, dated July 1971, and the separation 
examination, dated October 1974, are negative for any 
neurological issues or notations of headaches.  The Veteran 
was not diagnosed with trigeminal neuralgia during service 
and it does not appear that he was treated for symptoms of 
the disorder during service.

The Veteran's report of medical history at the time of his 
enlistment in the National Guard, dated November 1985, failed 
to show complaints of headaches or neurological disorders.  
Records dated August 1991 indicate treatment for the 
Veteran's disorder.  An enlistment examination dated November 
1994 for the Army Reserves indicates that the Veteran was 
treated from 1991 to June 1994 for his trigeminal neuralgia 
and that the condition resolved.  The National Guard records 
fail to show that the Veteran's condition was diagnosed while 
serving any period of ACDUTRA or INACDUTRA, and the records 
fail to relate the onset of the disability to his National 
Guard service, weighing against the Veteran's claim for 
service connection.

The Veteran had a VA examination in June 2003.  The examiner 
reviewed the claims file.  The examiner noted that the 
Veteran was diagnosed with trigeminal neuralgia in 1986.  At 
that time, the Veteran complained of a sudden onset of pain 
in the right side of his face.  In the opinion, the examiner 
stated that the Veteran provided classical descriptions of a 
jabbing-type pain that is triggered by brushing teeth and 
chewing, etc.  He said the headaches noted in service were 
not described with these characteristics and on occasion, 
were noted as being left-sided, rather than right-sided 
headaches.  He concluded that it is less likely than not that 
the current trigeminal neuralgia is related to the headaches 
that the Veteran had in service.

The Veteran was afforded a VA examination in May 2009.  The 
examiner reviewed the claims file and performed a physical 
examination.  In the opinion, the examiner stated that the 
trigeminal neuralgia is a disorder and is not related to a 
head injury.  He said that it is not at least as likely as 
not that his trigeminal neuralgia was as a result of any type 
of physical injury during the Veteran's service in the Army 
National Guard, weighing against a claim of service 
connection.

The Board has reviewed all of the evidence, including STRs, 
private treatment records, statements of the Veteran, and the 
hearing transcript.  However, the evidence does not show that 
the Veteran's disorder was caused by or incurred during 
active service or ACDUTRA or INACDUTRA with the National 
Guard.  The May 2009 VA examiner indicated that the condition 
is a disorder that was not caused by any type of injury 
during the Veteran's time with the Army National Guard.  The 
June 2003 examiner stated that the Veteran was not treated 
for and did not complain of the jabbing-type pain 
characteristic of trigeminal neuralgia during his period of 
active service.  Private treatment records do not attribute 
the Veteran's disorder to an incident or occurrence in 
service or ACDUTRA or INACDUTRA.  Records do not show that 
the disorder was diagnosed or had its onset during these 
times.  These medical records and reports, as a whole, 
provide evidence against his claim. 

Accordingly, the Board finds that the preponderance of the 
evidence is against a finding of service connection for 
trigeminal neuralgia; therefore, the doctrine of reasonable 
doubt is not applicable.  See 38 U.S.C.A. § 5107(b); 38 
C.F.R. § 3.102. Hence, the appeal must be denied.

The Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper notice from VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide in 
accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be 
provided prior to an initial unfavorable decision on a claim 
by the agency of original jurisdiction, or regional office 
(RO).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims held that, upon receipt 
of an application for a service-connection claim, 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating, or is necessary to substantiate, each of the 
five elements of the claim, including notice of what is 
required to establish service connection and that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.

Here, the duty to notify was not satisfied prior to the 
initial unfavorable decision on the claim by the RO.  Under 
such circumstances, VA's duty to notify may not be 
"satisfied by various post-decisional communications from 
which a claimant might have been able to infer what evidence 
the VA found lacking in the claimant's presentation."  
Rather, such notice errors may instead be cured by issuance 
of a fully compliant notice, followed by readjudication of 
the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006) (where notice was not provided prior to the RO's 
initial adjudication, this timing problem can be cured by the 
Board remanding for the issuance of a VCAA notice followed by 
readjudication of the claim by the RO) see also Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a 
fully compliant VCAA notification followed by readjudication 
of the claim, such as an SOC or SSOC, is sufficient to cure a 
timing defect).  

In this case, the VCAA duty to notify was satisfied 
subsequent to the initial RO decision by way of a letter sent 
to the Veteran in January 2007 that fully addressed all 
notice elements, including the Dingess criteria.  The letter 
informed the Veteran of what evidence was required to 
substantiate the claim and of his and VA's respective duties 
for obtaining evidence.  Although the notice letter was not 
sent before the initial RO decision in this matter, the Board 
finds that this error was not prejudicial because the actions 
taken by VA after providing the notice have essentially cured 
the error in the timing of notice.  Not only has the Veteran 
been afforded a meaningful opportunity to participate 
effectively in the processing of his claim and given ample 
time to respond, but the RO also readjudicated the case by 
way of a supplemental statement of the case issued in June 
2009 after the notice was provided.  For these reasons, it is 
not prejudicial to the Veteran for the Board to proceed to 
finally decide this appeal as the timing error did not affect 
the essential fairness of the adjudication.  

VA has a duty to assist the Veteran in the development of the 
claim.  This duty includes assisting the Veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the Veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained VA outpatient 
treatment records.  The Veteran submitted private treatment 
records and was provided an opportunity to set forth his 
contentions during the hearing before the undersigned VLJ.  
The Veteran was afforded a VA medical examination in June 
2003 and May 2009.  Significantly, neither the Veteran nor 
his representative has identified, and the record does not 
otherwise indicate, any additional existing evidence that is 
necessary for a fair adjudication of the claim that has not 
been obtained.  Hence, no further notice or assistance to the 
Veteran is required to fulfill VA's duty to assist in the 
development of the claim.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).


ORDER

Service connection for trigeminal neuralgia is denied.


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


